     Case 1:19-cv-00148-DAD-SAB Document 82 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    BINH CUONG TRAN,                                 Case No. 1:19-cv-00148-DAD-SAB (PC)
 9                        Plaintiff,                    ORDER DISCHARGING ORDER TO SHOW
                                                        CAUSE WHY EXPENSES SHOULD NOT
10           v.                                         BE IMPOSED, AND DENYING
                                                        DEFENDANTS’ REQUEST FOR
11    S. SMITH, et al.,                                 REIMBURSEMENT OF COSTS
12                        Defendants.                      (ECF No. 77)
13

14          Plaintiff Binh Cuong Tran is a state prisoner proceeding pro se in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16          On June 21, 2021, the undersigned denied plaintiff's motion to compel, finding the motion

17   was not substantially justified, and Plaintiff was ordered to show cause why he should not be

18   required to reimburse Defendants' reasonable expenses. (ECF No. 77.) Plaintiff filed a response

19   on July 12, 2021. (ECF No. 78.)

20          The Federal Rules of Civil Procedure provide that:

21          [if] the motion [to compel] is denied, the court may issue any protective order authorized
22          under Rule 26(c) and must, after giving an opportunity to be heard, require the movant,
            the attorney filing the motion, or both to pay the party or deponent who opposed the
23          motion its reasonable expenses incurred in opposing the motion, including attorney's fees.
            But the court must not order this payment if the motion was substantially justified or other
24          circumstances make an award of expenses unjust.
25   Fed. R. Civ. P. 37(a)(5)(B). Moreover, Plaintiff's pro se status does not insulate him from an
26   order requiring the payment of such expenses. See Warren v. Guelker, 29 F.3d 1386, 1390 (9th
27   Cir. 1994) (a court cannot decline to impose sanctions simply because a plaintiff is proceeding
28
                                                       1
     Case 1:19-cv-00148-DAD-SAB Document 82 Filed 07/27/21 Page 2 of 2


 1   pro se); Shabazz v. Giurbino, 2016 WL 4992684, at *2 (E.D. Cal. Sept. 19, 2016) (Because

 2   plaintiff's opposition to the motion to compel was not justified, reasonable expenses of attorney's

 3   fees should be assessed against plaintiff.); Sanchez v. Rodriguez, 298 F.R.D. 460, 470 (C.D. Cal.

 4   2014) (pro se status “does not excuse intentional noncompliance with discovery rules.”).

 5            In his response to the order to show cause, Plaintiff argues that even though his motion to

 6   compel was unsuccessful, he had good cause and acted in good faith in bringing the motion, and

 7   therefore requests no expenses be awarded in light of his pro se indigent status. Plaintiff argues

 8   Defendants initially failed to provide him witness statements and mislead him indicating there

 9   were no witness statements. In addition, Defendants failed to initially disclose that Defendant

10   Jericoff had prior civil rights actions again him and provided such information only after

11   discussions with Plaintiff. Lastly, Defendant Munsel failed to timely answer Plaintiff’s request

12   for production of documents, set two, because it was inadvertently not scanned into the docketing

13   system by Defendants. (ECF No. 78 at 1-4.)

14            The Court previously found that Plaintiff's motion to compel was not substantially

15   justified. However, based on Plaintiff’s response and the circumstances surrounding the

16   discovery requests, the Court finds an award of expenses would be unjust given Plaintiff is

17   proceeding pro se and lack of financial resources. Nonetheless, Plaintiff is cautioned that if he

18   continues to bring motions to compel that are not substantially justified, future requests for fees

19   and costs may be granted regardless of Plaintiff's status as a prisoner proceeding pro se and lacks

20   funding. Accordingly, it is HEREBY ORDERED that the order to show cause issued on June 21,
21   2021, is vacated, and Defendants’ request for reimbursement of costs associated with defending

22   Plaintiff’s motion to compel is denied.

23
     IT IS SO ORDERED.
24

25   Dated:     July 27, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
